Name: Council Directive 75/339/EEC of 20 May 1975 obliging the Member States to maintain minimum stocks of fossil fuel at thermal power stations
 Type: Directive
 Subject Matter: management;  information technology and data processing;  electrical and nuclear industries;  energy policy
 Date Published: 1975-06-13

 Avis juridique important|31975L0339Council Directive 75/339/EEC of 20 May 1975 obliging the Member States to maintain minimum stocks of fossil fuel at thermal power stations Official Journal L 153 , 13/06/1975 P. 0035 - 0037 Finnish special edition: Chapter 12 Volume 1 P. 0072 Greek special edition: Chapter 10 Volume 1 P. 0092 Swedish special edition: Chapter 12 Volume 1 P. 0072 Spanish special edition: Chapter 12 Volume 2 P. 0042 Portuguese special edition Chapter 12 Volume 2 P. 0042 COUNCIL DIRECTIVE of 20 May 1975 obliging the Member States to maintain minimum stocks of fossil fuel at thermal power stations (75/339/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the implementation of a Community energy policy is one of the objectives that the Communities have set themselves; Whereas a regular and adequate supply of electricity is a fundamental condition for the existence and development of modern society, and whereas interruptions in electricity supplies would cause serious disruption to the vital activities of the Community; Whereas in order to guarantee such supplies, it must be possible to produce electricity as and when the demand arises; Whereas the fundamental condition for the continuous operation of power stations is the possession of sufficient quantities of primary energy; Whereas crises of supply may occur unexpectedly in the case of certain types of primary energy and it is therefore essential to take the necessary measures to alleviate the effects of such shortages; Whereas it is necessary to reinforce security of supplies to power stations by building up and maintaining a minimum level of stocks on their premises; Whereas the development of security of fuel supplies to power stations may necessitate a review of the minimum level of stocks in several years time, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall take all appropriate measures by way of law, regulation or administrative action to oblige electricity producers to maintain, permanently, a minimum level of stocks of fossil fuel at their thermal power stations, which level shall be sufficient to ensure at all times the continuation of electricity supplies for a period of at least 30 days. The level of stocks specified in the first paragraph may be reduced by an amount corresponding to 25 % of the stocks of petroleum products built up at power stations pursuant to the rules laid down in Directive No 68/414/EEC (3), Decision No 68/416/EEC (4) and Directive No 72/425/EEC (5), and which are reserved for the exclusive use of such power stations. (1)OJ No C 85, 18.7.1974, p. 28. (2)OJ No C 125, 16.10.1974, p. 14. (3)OJ No L 308, 23.12.1968, p. 14. (4)OJ No L 308, 23.12.1968, p. 19. (5)OJ No L 291, 28.12.1972, p. 154. Article 2 1. The obligation to maintain stocks shall apply to power stations including private industrial generators. 2. This obligation shall not apply to power stations fired by manufactured gases, industrial waste and other fuel derived from waste, nor to private industrial generators with a total capacity of less than 100 MWe. Governments of Member States may, depending on their domestic situation, fix a threshold lower than that referred to above. 3. When the obligation to maintain stocks is such to create difficulties of a particularly serious nature for any power station, the competent authority in the Member State concerned may exempt it in full or in part from this obligation. The Member State shall inform the Commission of its decision immediately, stating the reasons for it. 4. Stocks shall be held on the premises of the power station or at a place directly linked thereto. Stocks may be held at a place further removed, provided that they can be conveyed to the power station at all times. In the case of power stations fired by natural gas, lignite or peat, the deposit which supplies the station may be considered as station stock, provided there is a guarantee that sufficient quantities can be delivered to ensure the continuation of electricity supplies for the period laid down in Article 1, even in the event of difficulties in maintaining fuel supplies to thermal power stations. This shall also apply to power stations fired by coal, provided they are located near the mines which supply them. 5. The quantities of fuel to be held at each thermal power station shall be determined by the electricity producers in the light of the possibilities offered by the transmission and interconnection network. Electricity producers may form themselves into groups in order to apportion fuel stocks among their power stations, provided they can guarantee the continuation of electricity supplies for the period laid down in Article 1. Article 3 1. Each electricity producer shall furnish the competent authority in the Member State concerned with a statement, drawn up on 1 January, 1 April, 1 July and 1 October each year at least, of the stocks held at its thermal power stations specifying the quantities necessary to ensure the continuation of electricity supplies for the period laid down in Article 1. These statements shall be forwarded within 30 days of each of the abovementioned dates. Member States shall take the necessary steps to check the accuracy of these statements. 2. Member States shall submit to the Commission the statement of the stocks held on 1 April and 1 October of each year at these power stations, specifying the quantities necessary to ensure the continuation of electricity supplies for the period laid down in Article 1. These statements must be forwarded not later than 1 June and 1 December of each year. 3. At the request of the Commission, the statements referred to in paragraph 2 shall be made for periods and on dates other than those laid down in that paragraph. Article 4 If Community thermal power stations experience fuel supply difficulties, electricity producers may, after authorization by the competent authority of the Member State concerned, draw on the minimum stocks built up pursuant to the rules laid down in Article 1. Member States shall inform the Commission of all drawings on stocks and shall make known, as soon as possible: - the quantities drawn from the stocks and the date on which the stocks fall below the mandatory minimum; - the urgent reasons justifying such drawings; - any measures taken to build up these stocks again; - if possible, probable changes in stock levels during the period in which they remain below the mandatory minimum. Article 5 Stocks conforming to the provisions of this Directive shall be built up as soon as possible after the date of notification of this Directive and at the latest by 1 January 1978. Member States shall inform the Commission of the measures taken to this end. Article 6 Any information forwarded pursuant to this Directive shall be confidential. This provision shall not hinder the publication of general information or summaries which do not include specific details concerning undertakings. Article 7 This Directive is addressed to the Member States. Done at Brussels, 20 May 1975. For the Council The President R. RYAN